Kupferman, J.,
dissents in a memorandum as follows: I would affirm. The plea of guilty was an admission that the defendant Rainermann converted the sheet music and music books. (Ando v Woodberry, 8 NY2d 165; Horowitz v Kevah Konner, Inc., 67 AD2d 38.) Accordingly, it was incumbent upon the said defendant to set forth facts which would contravene the prima facie case against him. He contended that after the disclosure of the conspiracy, he gave a check in the sum of $100,000 in full settlement and and satisfaction of the claim. No check or copy thereof or settlement agreement have been submitted on this motion, and it strains credulity for us to assume that a transaction in that large an amount would not have some evidentiary basis for submission. It need not be reiterated that the opponent of a properly made motion for summary judgment must present facts sufficient to raise a triable issue. (Freedman v Chemical Constr. Corp., 43 NY2d 260, 264.) The court at Special Term quite properly directed an assessment of damages, at which time the defendant could show that a payment, if any, was made.